DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Election/Restriction is in response to application 16/583,061, application filed on 09/25/2019.  Claims 1-13 are currently pending in this application. 


Election/Restrictions
3.         Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, and 8-11 drawn to controlling a hardware emulation system, generally classified in CPC G06F30/30.
II. Claims 6-7, 12-13, drawn to controlling a hardware emulation system, generally classified in CPC G06F30/30.

4.         The inventions are related as follows:
A.	Independent claims 1 and 8 of Group I contains the following limitation(s) that independent claims 7 and 13 of Group II do not, as evidenced by the independent claims:
receiving a first signal representative of a delay value associated with a different one of N clock signals used in the emulation system, the delay value associated with each clock signal defining transition times of the clock signal; 
calculate a minimum of the N delay values; 

decrement the associated delay of each clock whose delay value does not match the minimum delay value, said clock scheduler to supply the minimum delay to each of the N delay blocks; and 
a clock signal generator configured to cause transitions for the clock signals as scheduled by the clock scheduler.

B.	Independent claims 7 and 13 of Group II contains the following limitation(s) that independent claims 1 and 8 of Group I do not, as evidenced by the independent claims:
detect edges of at least a first one of the N clock signals to generate a first signal; applying the first signal to an enable pin of a first flip-flop that receives a system clock at its clock pin; applying the first signal to an enable pin of a second flip-flop that receives the system clock at its clock pin; applying an output of the first flop-flop to an input of a combination logic; and applying an output of the combination to a data input of the second flip-flop.

While it appears that claim Groups I and II have subject matter in common, the evidence as suggested by the independent claims clearly shows a unique combination of limitations currently recited in independent claim 1, versus what is recited in independent claim 7.  Further, it appears claims 6 and 12 of Group II, respectively, may be a unique combination/sub-combination of claim features from Groups I and II.  Further, independent claim 1 (and similarly recited independent claim 8) and independent claim 7 (and similarly recited independent claim 13) are not obvious variants of one another.

5.         Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851